Citation Nr: 1448094	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09 17-569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from July 1980 to June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for posttraumatic stress disorder (PTSD) and bipolar disorder. The Veteran perfected her appeal as to the issue of entitlement to service connection for bipolar disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file in the Veterans Benefits Management System (VBMS) reveals that at the time of her May 2009 Substantive Appeal, she elected to be heard by the Board at the RO in Atlanta, Georgia, a "Travel Board hearing." The RO, in its August 2010 Certification of Appeal, noted the Veteran's request for a Travel Board hearing. In an August 2011 letter, the RO informed the Veteran that she was placed on a list of persons waiting for a Travel Board hearing.  

Review of the Veteran's claims file in Virtual VA reveals that the RO, in an August 2014 letter, again informed the Veteran that she was placed on a list of persons waiting for a Travel Board remand. Review of the Veteran's claim in the Veterans Appeals Control and Locator System (VACOLS) reveals a notation indicating that the Veteran failed to appear to a Travel Board hearing scheduled on August 20, 2014.

Careful review of the Veteran's claims file is silent for a notification letter informing her that she was scheduled for a Travel Board hearing on August 20, 2014, or communication from the Veteran that she was unable to attend such a hearing or that she no longer wished to be heard by the Board. It thus appears to the Board that the Veteran has not been provided a Travel Board hearing, and on remand, she must be provided such.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board. Notify the Veteran and her representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



